Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-21-00558-CV

                                  IN RE Rogelio LOPEZ, Jr., Relator

                                          Original Proceeding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 22, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Rogelio Lopez, Jr., Bexar County Justice of the Peace, Precinct 4, Place 1 petitions

this court for a writ of mandamus. After considering the petition, the appendix, and the responses

from respondent Monica Alcantara and real party in interest Michele Carey Garcia, this court

concludes relator has not shown himself to be entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM